                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

TRACY L. VALLE,                                        *

         Plaintiff,                                    *

    v.                                                 *             Civil Action No. 8:18-cv-02383-PX

CLINICAL REFERENCE                                     *
LABORATORY, INC., et al.,
                                                       *
         Defendants.
                                             ***
                                      MEMORANDUM OPINION

         Pending before the Court are Plaintiff’s motion to remand (ECF No. 9) and Defendants’

motions to dismiss the Amended Complaint (ECF Nos. 19, 23). The motions are fully briefed

and no hearing is necessary. See Loc. R. 105.6. For the following reasons, the Court denies

Plaintiff’s motion and grants Defendants’ motions (ECF Nos. 19, 23).1

  I.     Background

         For purposes of this Opinion, the Court accepts the facts pleaded in the Amended

Complaint as true and construes them most favorably to Plaintiff, Tracy Valle (“Valle”). See

Aziz v. Alcolac, Inc., 658 F.3d 388, 390 (4th Cir. 2011). As of June 2015, Valle was “employed

by Freeman Decorating Co.” and was also a member of the Mid-Atlantic Regional Council of

Carpenters, United Brotherhood of Carpenters and Joiners of America (“Union”). ECF No. 11

¶¶ 2, 4. The Union entered into a collective-bargaining agreement negotiated by Defendant

Trade Show Contractors Association of Washington, DC and Vicinity (“TSCA”), on behalf of its

contractors, of which Freeman Decorating was one. Id. ¶ 2; ECF No. 23-2 at 39.




         Defendants’ original motions to dismiss (ECF Nos. 2, 3) are denied as moot. See Johnson v. Asset
         1

Acceptance, LLC, No. GLR-15-538, 2015 WL 8760737, at *1 (D. Md. Dec. 15, 2015).
           This agreement, known as the Show Site Agreement (“SSA”) “governed Union

members’ work on trade shows within the geographical area of the Union.” ECF No. 11 ¶ 2.

Under the SSA, Union members are “subject to unannounced random drug and alcohol testing

during any working hours.” ECF No. 23-2 at 23. If a Union member tests positive for any of the

controlled substances listed in the SSA, which includes phencyclidine (id. at 24), the SSA

commands that the member is removed from the “Employer’s payroll and is immediately

suspended from employment and ineligible for dispatch by the Union to any Employer

signatory.” Id. at 25.

           On June 30, 2015, Valle was working at the Gaylord National Resort and Convention

Center on a job covered by the SSA. TSCA requested that Valle submit to a random drug test on

location. ECF No. 11 ¶ 5. Valle complied, and the test was administered by Friends

Multiservice, Inc., “an agent, servant or employee” of Defendant Clinical Reference Laboratory,

Inc. (“CRL”). Id. ¶¶ 5, 6. Two weeks later, CRL’s Medical Review Officer, Dr. Charles Briggs,

notified Valle that her drug test results returned positive for phencyclidine. Id. ¶ 7. Valle

challenged the validity of the results, telling Dr. Briggs that she had not taken the drug. Id.

Valle followed up with TSCA shortly after and was informed that she “could not return to the

Gaylord trade show site nor could she work on any other trade show site” covered by the SSA.

Id. ¶ 8.

           Based on these events, Valle sued CRL, TSCA and the Union in the Circuit Court for

Prince George’s County on June 18, 2018, for breach of the SSA and wrongful discharge. ECF

No. 1 ¶ 1; ECF No. 1-4 at 1–2. Defendant TSCA, with the consent of CRL and the Union,

removed the action to this Court. As grounds for removal, TSCA maintained that federal

question jurisdiction existed because the claims concerned breach of a collective bargaining



                                                  2
agreement, and thus, are preempted under Section 301 of the Labor Management Relations Act

(“LMRA”). ECF No. 1 ¶ 4. TSCA and CRL (collectively, “Defendants”) then moved to dismiss

the action for failure to state a claim. ECF Nos. 2, 3.

       In response, Valle simultaneously amended the Complaint to eliminate the breach of

contract claim, dismissed the Union as a defendant, and moved to remand the case to state court

because the remaining wrongful discharge claim “lie[s] under Maryland law, not federal law.”

ECF No. 9 ¶ 2; see also ECF Nos. 9–11. Defendants again moved to dismiss the wrongful

discharge count as time-barred and for failure to state a claim. ECF Nos. 19, 23.

        The Court first considers Valle’s remand motion.

 II.   Motion to Remand

           A. Standard of Review

       State court actions that originally could have been brought in federal court may be

removed pursuant to 28 U.S.C. § 1441. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987);

Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994). Section 1441

permits removal pursuant to this Court’s federal question jurisdiction. 28 U.S.C. § 1441(a).

When removal is challenged, the defendant as the removing party bears the burden of

“demonstrating the court’s jurisdiction over the matter.” Strawn v. AT & T Mobility, LLC, 530

F.3d 293, 296 (4th Cir. 2008). Federal courts construe removal statutes strictly and resolve all

doubts in favor of remand. See Md. Stadium Auth. v. Ellerbe Becket, Inc., 407 F.3d 255, 260

(4th Cir. 2005).

           B. Analysis

       According to Defendants, removal is proper because Valle’s wrongful discharge claim is

preempted under § 301 of the LMRA even though the claim does not allege breach of the SSA.



                                                  3
Section 301 of the LMRA provides:

               Suits for violation of contracts between an employer and a labor
               organization representing employees in an industry affecting
               commerce as defined in this chapter, or between any such labor
               organizations, may be brought in any district court of the United
               States having jurisdiction of the parties, without respect to the
               amount in controversy or without regard to the citizenship of the
               parties.

29 U.S.C. § 185(a).

       The most direct application of § 301 concerns claims “for violation of contracts between

an employer and a labor organization.” Davis v. Bell Atl.-W. Va., Inc., 110 F.3d 245, 247 (4th

Cir. 1997) (quoting Franchise Tax Bd. v. Const. Laborers Vacation Tr., 463 U.S. 1, 23 (1983)).

Section 301, however, “not only provides federal courts with jurisdiction over employment

disputes covered by collective bargaining agreements [“CBA”], but also directs federal courts to

fashion a body of federal common law to resolve such disputes.” McCormick v. AT & T Techs.,

Inc., 934 F.2d 531, 534 (4th Cir. 1991) (citing Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 209

(1985)).

       Whether § 301 preempts a common law cause of action becomes less clear when the

claim does not plead a violation of the collective-bargaining agreement. Generally, the well-

pleaded complaint rule “allows a plaintiff to avoid federal jurisdiction by relying exclusively on

state law and prevents removal to federal court on the basis of a federal preemption defense.”

Verbal v. Giant of Md., LLC, 204 F. Supp. 3d 837, 842 (D. Md. 2016) (citing Caterpillar, Inc.,

482 U.S. at 392–93; and Franchise Tax Bd., 463 U.S. at 12). However, an important exception

to the well-pleaded complaint rule exists where the claim is completely preempted by the federal

statute. Id. at 842 (citation omitted). A claim is completely preempted under § 301 “when

resolution of the claim requires the interpretation of a collective-bargaining agreement . . . or is



                                                  4
inextricably intertwined with consideration of the terms of the labor contract.” Foy v. Giant

Food Inc., 298 F.3d 284, 287 (4th Cir. 2002) (internal quotations and citations omitted).

Complete preemption turns not on “whether the source of a cause of action is state law, but

whether resolution of the cause of action requires interpretation of a collective bargaining

agreement.” McCormick, 934 F.2d at 535. This Court considers “the essential elements of the

state law tort claims” to “determine whether the state law claim can be resolved without

interpreting or depending on the proper interpretation of the collective-bargaining agreement.”

Verbal, 204 F. Supp. 3d at 842 (citation omitted); see also McCormick, 934 F.2d at 535.

       In this analysis, “[f]orm is not to triumph over substance as employees relabel contract

claims” as tort claims. Davis, 110 F.3d at 247 (citing Allis-Chalmers Corp., 471 U.S. at 211).

Artful pleading designed to “circumvent the power of § 301’s preemptive force,” will not save

the claim from complete preemption. Id. However, “the bare fact that a collective-bargaining

agreement will be consulted in the course of state-law litigation plainly does not require”

preemption. Livadas v. Bradshaw, 512 U.S. 107, 124 (1994); see also McCormick, 934 F.2d at

535 (“[M]ere parallelism between the facts and issues to be addressed under a state law claim

and those to be addressed under § 301 does not render the state-law analysis dependent on the

collective bargaining agreement.”). With this standard in mind, the Court turns to the wrongful

discharge claim as pleaded in the Amended Complaint.

       The gravamen of Valle’s wrongful discharge claim is that CRL and TSCA violated “a

clear mandate of public policy” by failing to comply with certain drug testing procedures

codified under Md. Code Ann., Health-Gen., § 17-214(c) and COMAR 10.10.10.08(A). ECF

No. 11 ¶¶ 14–20. A wrongful discharge claim requires that plaintiff demonstrate: (1) she was

discharged by her employer, (2) the employer’s discharge violated some clear mandate of public



                                                 5
policy, and (3) a nexus exists between the plaintiff’s allegedly protected conduct and the

employer’s decision to discharge her. See Yuan v. Johns Hopkins Univ., 452 Md. 436, 451

(2017). Valle argues that because her wrongful discharge claim “rests solely [on Defendants’]

failure to comply” with Maryland’s statutory drug testing requirements, the claim “by its very

nature is adopted by a state and not established through a private contract.” ECF No. 26-1 at 11.

       Two problems plague Valle’s analysis. First, Valle ignores that in a wrongful discharge

action, the finder of fact must first determine that Plaintiff was “discharged.” Here, the grounds

for Valle’s discharge turn on whether she violated the SSA by testing positive for one of the

enumerated controlled substances. The finder of fact, therefore, cannot help but consider the

SSA in determining the circumstances which led to Valle’s termination.

       Second and most fatally, Valle’s claim necessarily depends on the fact finder determining

that TSCA is her “employer.” See Adler v. Am. Standard Corp., 291 Md. 31, 47 (1981)

(wrongful discharge claim lies against “an employer of an at will employee when the motivation

for the discharge contravenes some clear mandate of public policy”) (emphasis added). In

alleging her employer-employee relationship with Defendants, Valle relies exclusively on the

SSA. The Amended Complaint avers that the SSA’s terms created and “established an

employment relationship between Plaintiff” and TSCA (ECF No. 11 ¶ 12), and as to CRL

“vicariously as acting on behalf of the employer, TSCA.” Id. ¶ 18. As pleaded, therefore, the

fact finder necessarily must interpret the SSA to decide whether Defendants are Valle’s

employer. Cf. Verbal, 204 F. Supp. 3d at 843 (wrongful discharge claim completely preempted

where jury must interpret CBA to determine whether Plaintiff fired for just cause); Tall v. MV

Transp., No. RWT 12-417, 2012 WL 4480720, at *2 (D. Md. Sept. 27, 2012) (“Any state law

claim that involves the interpretation or analysis of a CBA’s terms is automatically preempted by



                                                 6
the LMRA and must be brought instead under § 301.”), aff'd per curiam, 512 F. App’x 355 (4th

Cir. 2013). Because the wrongful discharge claim is inextricably intertwined with the terms of

the SSA, the claim is completely preempted by § 301, and the Court properly retains federal

question jurisdiction over this matter. Valle’s motion to remand is denied.

        The Court next turns to Defendants’ motions to dismiss the wrongful discharge claim.

III.    Motion to Dismiss the Wrongful Discharge Claim

             A. Standard of Review

        A motion to dismiss tests the sufficiency of the complaint. Presley v. City of

Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). The Court accepts “the well-pled allegations

of the complaint as true,” and construes all facts and reasonable inferences most favorably to the

plaintiff. See Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997). To survive a motion to

dismiss, a complaint’s factual allegations “must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted).

        In ruling on a Rule 12(b)(6) motion, the Court generally may not consider extrinsic

evidence. Zak v. Chelsea Therapeutics, Int’l, Ltd., 780 F.3d 597, 606 (4th Cir. 2015)

(“Consideration of extrinsic documents by a court during the pleading stage of litigation

improperly converts the motion to dismiss into a motion for summary judgment.”). However,

when a defendant attaches a document to its motion to dismiss, the Court may consider that

document if it is “integral to and explicitly relied on in the complaint” and the plaintiff does not

challenge its authenticity.2 Id. at 606–07 (quoting Phillips v. LCI Int’l, Inc., 190 F.3d 609, 618


          2
            Although Plaintiff does not attach the SSA to the Amended Complaint, the agreement is nonetheless
integral to Valle’s claims. See ECF No. 11 ¶¶ 2, 3, 12. Further, Valle has not challenged the authenticity of the
SSA attached to Defendant TSCA’s motion to dismiss. See ECF No. 23-2. Therefore, the Court may consider the
SSA without converting the motion to dismiss into one for summary judgment.

                                                         7
(4th Cir. 1999)).

           B. Analysis

       Defendants first contend that because Valle’s action is completely preempted by § 301 of

the LMRA, it is also time-barred. Suits brought pursuant to the LMRA must be filed within six

months from an employee’s termination. See Foy, 298 F.3d at 291 (citing DelCostello v. Int'l

Bhd. of Teamsters, 462 U.S. 151, 171–72 (1983)). The limitations clock “begins to run when an

employee discovers, or should have discovered, the acts constituting the alleged violation.” Tall,

2012 WL 4480720, at *3; see also Verbal, 204 F. Supp. 3d at 845 (citing the plaintiff’s

termination date as the date the statute of limitations began to run).

       The Amended Complaint avers that Valle was “terminated” from participating in SSA

job placements as of June 30, 2015, the date of her drug test. ECF No. 11 ¶ 4. Even if the Court

liberally construes the Amended Complaint most favorably to Valle, the last adverse action that

could plausibly be construed as Valle’s “termination” occurred in July of 2015, when Valle

learned that she was no longer eligible to work on any jobs that fell within the ambit of the SSA.

Valle knew of her termination as of July 2015, yet did not file this action until nearly three years

later. ECF No. 1 ¶ 1. Valle’s claim is thus time-barred.

       Alternatively, even if Valle’s claim was not time-barred, it nonetheless fails as a matter of

law for failure to assert plausibly that Defendants are her “employers.” A wrongful discharge

claim under Maryland law constitutes a limited exception to the at-will employment doctrine.

Adler, 291 Md. at 47. Consequently, the claim may only proceed by an employee against her

employer. See Yansaneh v. Care One, LLC, No. PWG-15-81, 2015 WL 3892032, at *2 (D. Md.

June 23, 2015) (dismissing a wrongful discharge claim because plaintiff did not allege that

defendant was his employer); Richardson v. P & O Ports Baltimore, No. CCB-09-631, 2009 WL



                                                  8
2487080, at *3 (D. Md. Aug. 12, 2009) (dismissing a wrongful discharge claim against the

collective bargaining agent of plaintiff’s employer because the bargaining agent “was not . . . the

employer”).

       Under Maryland law, courts traditionally consider five factors in determining whether an

employer-employee relationship exists; whether the employer retains the power to (1) select and

hire the employee, (2) pay wages, (3) discharge the employee, (4) control the employee’s

conduct and (5) engage the employee in work that is part of the employer’s regular business.

Yansaneh, 2015 WL 3892032, at *2 (citing Whitehead v. Safway Steel Prods., Inc., 304 Md. 67,

77–78 (1985)). Taking all facts in the Amended Complaint as true and most favorably to Valle,

she has failed to plead a sufficient employer-employee relationship with TSCA.

       Valle centrally contends that despite being “originally employed by Freeman Decorating

Co.,” the “SSA established an employment relationship” between her and TSCA. ECF No. 11 ¶¶

2, 12. Valle further avers that “the SSA regulated the use of employees and included provisions

regulating various aspects of the employment relationship such as selection of employees, wages

and benefits,” and that “TSCA controlled the hiring, selection and firing of the Plaintiff, paid her

wages, and provided her with benefits.” Id. at ¶ 3.

       However, no plausible reading of the SSA, on which Valle’s claim entirely rests, renders

TSCA her employer. The SSA states that Union members such as Valle are deemed

“Employees” with respect to the individual contractors who join TSCA and enjoy the benefits of

membership in the Association. ECF No. 23-2 at 5. Freeman Decorating is one such contractor.

Id. at 39. The SSA makes clear that TSCA is the “collective bargaining representative” of the

“Employers, who have authorized the Association to represent them.” Id. at 5. But nowhere




                                                 9
does the SSA assign to TSCA the functional rights and responsibilities of an employer with

regard to union members such as Valle.

       Rather, the SSA clearly states that the “Contractor” (which includes Freeman Decorating)

assumes responsibilities consistent with that of an employer. Under the SSA, the Contractor is

responsible for hiring and firing employees. See id. at 7 (“The Contractor shall discharge

immediately any Employee who has not acted in accordance with the foregoing provisions.”); id.

at 27 (enumerating the grounds for contractor’s immediate discharge of employees).

       The Contractor also pays the employee wages according to the SSA’s terms. See id. at 14

(“The Contractor shall be responsible for the preparation of all paychecks to all of its Employees

with name and address printed on the check or envelope. All pay stubs shall include the

Contractor’s name, the hours worked during the immediate pay period, and the hours worked by

the Employee for the Contractor in the calendar year to date.”); id. at 15 (“The Contractor is

solely responsible for all wages that are due and all income tax payments and other withholdings

that must be made with respect to earnings.”); id. at 7 (“[T]he Contractor agrees to deduct [union

dues] once each week from the wages of each Employee covered by this Agreement.”).

       The Contractor additionally oversees employee working conditions and is vested with

discretion to enforce the negotiated employment terms of the SSA. See id. at 11 (“If an

Employee does not report to work with the required tools, the Contractor has the right to refuse

to employ the Employee.”); id. at 17 (“Employees who use their own vehicle on Contractor

business, at the Contractor’s request, shall be paid at the rate of forty-four and one-half cents

(44.5 cents) per mile and reimbursement of additional parking with parking receipt.”). Nowhere

does the SSA vest the TSCA with any similar responsibilities as to employees such as Valle. In

short, the bald assertion that the SSA renders TSCA Valle’s “employer” is belied by the SSA



                                                 10
itself. Because no plausible reading of the SSA supports that the TSCA is Valle’s employer, the

claim fails as a matter of law.

       The claim as to CRL similarly fails. The Amended Complaint identifies CRL as Valle’s

employer solely because of an “agency relationship” created between TSCA and CRL which is

tasked with administering the drug tests to union members under the SSA. ECF No. 11 ¶ 18.

Putting to one side whether agency alone may render CRL an “employer,” Valle’s claim as to

CRL necessarily depends on the viability of Valle’s claim against TSCA. Consequently, because

no set of facts as pleaded in the Amended Complaint renders TSCA Valle’s employer, the

outcome is no different for CRL as TSCA’s “agent.” The wrongful discharge claim must be

dismissed as to both Defendants.

IV.    Conclusion

       For the foregoing reasons, Plaintiff’s motion to remand is DENIED. Defendants’

motions to dismiss (ECF Nos. 2, 3) are DENIED as moot, and Defendants’ motions to dismiss

the Amended Complaint (ECF Nos. 19, 23) are GRANTED. A separate Order follows.




3/13/2019                                                  _____/S/_____________________
Date                                                       Paula Xinis
                                                           United States District Judge




                                              11
